Citation Nr: 0428457	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for arthritis 
of right knee associated with rheumatic fever residuals, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for arthritis 
of left knee associated with rheumatic fever residuals, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for heart murmur as 
secondary to or associated with rheumatic fever.

4.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issue of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran testified at a Travel Board Hearing in April 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  Transcripts of the Travel 
Board and RO hearing testimony are associated with the claims 
file.

The veteran's testimony at the Travel Board Hearing also 
addressed his claims for entitlement to service connection 
for a back disorder as secondary to his service-connected 
bilateral knee disability and entitlement to a total 
evaluation on the basis of individual unemployability.  The 
Board notes that those claims currently are under development 
by the RO, and they will not be further addressed by this 
decision.

The issues of entitlement to service connection for an 
anxiety disorder and entitlement to service connection for a 
heart murmur are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  The veteran 
will be notified if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's arthritis of his right and left knee 
disabilities manifest with subjective complaints of pain and 
frequent falls.  They manifest clinically with x-ray evidence 
of marked tricompartmental arthritis, with loose 
intraarticular bodies in the left knee.

2.  The right and left knees are tender medially, laterally, 
and anteriorly, but there is no swelling, crepitus, or 
laxity, in either.  Range of motion (ROM) of the right knee 
is 2 to 112 degrees actively.  ROM of the left knee is 5 to 
118 degrees actively.

3.  The veteran's bilateral knee disability does not manifest 
to a compensable degree if evaluated under Limitation of 
Motion (LOM) criteria.

4.  Arthritic involvement of two or more major joints, with 
occasional incapacitating exacerbations has not been more 
nearly approximated.

5.  LOM on flexion limited to 30 degrees or less, or on 
extension limited to 15 degrees or more, has not been more 
nearly approximated in either knee.

6.  The June 2003 rating decision reflects that the bilateral 
factor was applied to the veteran's evaluation of his 
bilateral knee disability.




CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for arthritis of right knee associated with rheumatic 
fever residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.26, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5002 (2004).

2.  The requirements for an initial rating in excess of 10 
percent for arthritis of left knee associated with rheumatic 
fever residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.26, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in September 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had obtained private 
treatment records and a lay statement of the veteran's 
sister.  The letter also informed that, at his option, he 
could obtain the evidence described as supportive of his 
claim or, in the alternative, the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to submit information 
describing the evidence he desired or the evidence itself, 
which the Board construes as reasonably informing him to 
submit any evidence in his possession.  Fourth, the RO 
granted service connection.  The subject of this appeal is 
the initial evaluation of the veteran's disabilities.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted, the veteran was granted the benefit for which he 
applied, and the current issue before the Board is the 
evaluation of his bilateral knee disorder.  In light of the 
fact that the RO issued the veteran the requisite VCAA notice 
upon receipt of his claim, the RO is not required to send 
another VCAA notice concerning the additional issue of the 
initial evaluation of his disorder.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (where VA receives a notice of disagreement 
(that raises a new issue) in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

As concerns the duty to assist,  the RO obtained the private 
treatment records identified by the veteran and arranged for 
appropriate examinations.  Neither the veteran nor his 
representative asserts that there is undeveloped evidence 
related to his knee disorders which is yet to be obtained or 
that there was a request for development which has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

As is noted in the REMAND section below, the appellant has 
been found entitled to Social Security Administration (SSA) 
disability benefits.  Clinical records are to be sought as 
part of the development for the service connection claims.  
The Board concludes that it may proceed with consideration of 
the increased rating issues herein without reference to those 
records for at least 2 reasons.  First, disability ratings 
are made based on recent evidence.  It is shown that the SSA 
award was made in the late 1990's.  Thus, knee findings made 
at that time would have no effect on the issue before the 
Board.  Second, service connection for the knee pathology at 
issue was granted effective in 2001, again rendering any 
1990's findings unhelpful.  To the extent there would be 
historical benefit, there are records on file which complete 
the history.  Thus, as to the ratings issues there is no 
reason to delay reaching a decision.

Factual background.

The veteran filed his claim in May 2001.  The June 2003 
rating decision granted service connection for arthritis of 
the right and left knee, as associated with rheumatic fever 
residuals, with an evaluation of 10 percent for each knee, 
effective September 13, 2001.  The disability was called 
degenerative joint disease and was rated under code 5010, 
which is traumatic arthritis, which is rated as degenerative 
arthritis.

The April 2003 VA examination report reflects that the 
veteran reported mild pain in his right knee and that it 
swells at times.  The veteran also reported back pain which 
radiates down his left leg with numbness of in his left leg 
and toes.  The examiner observed the veteran to walk with a 
limp on the left leg.  He cannot walk on his heels, toes, or 
outsides of his feet, due to pain.  Physical examination 
reveled the right knee and left knee to be tender medially, 
laterally, and anteriorly, but there is no swelling, 
crepitus, or laxity, in either.  ROM of the right knee is 2 
to 112 degrees actively, beyond which there is pain.  ROM 
passively and after fatiguing was 0 to 114 degrees, with 
pain.  ROM of the left knee is 5 to 118 degrees actively, 
beyond which there is pain.  ROM passively and after 
fatiguing was 3 to 120 degrees, with pain.  The examiner also 
noted that the veteran's pain began at the time the test 
started.  A Westergren test, which indicates whether there is 
an active arthritic problem was interpreted as normal, with a 
range of 0 to 20.  A Rheumatoid factor was negative.  X-rays 
showed marked tricompartmental arthritis, with loose 
intraarticular bodies in the left knee.  The examiner 
rendered a diagnosis of severe arthritic changes of both 
knees, with severe tricompartmental arthritis of both knees.

At the Travel Board Hearing, the veteran's wife related that 
he is in pain all the time, he uses a cane sometime, and that 
he ambulates slowly, as reflected in his inability to keep up 
with her when he accompanies her on shopping trips.  She also 
related that he cannot walk or stand for a long.  He usually 
ends up sitting down and waiting for her to finish.  The 
veteran's wife did not specify whether the veteran's constant 
pain is in his back, knees, or both.  The veteran related 
that his knees were sore the day after the examination.  He 
described it as being like "rubbing on a sore."  The 
veteran further related that he cannot straighten out his 
legs, he walks like a duck, and that he falls daily.  He 
related that the symptoms of his knees have not gotten worse 
since the last examination.  The veteran's representative 
asserted that the veteran is entitled to the bilateral factor 
for his knee disabilities.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2004).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2004).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

The veteran is evaluated under the rating criteria for 
traumatic and degenerative arthritis.  38 C.F.R. § 4.71a,  
DC 5010-5003.  DC 5010-5003 provides that degenerative 
arthritis established by x-ray is rated on the basis of LOM 
under the appropriate DCs for the joint involved.  Further, 
if the LOM of the joint involved is noncompensable, a rating 
of 10 percent is applicable.  Id.  LOM must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
LOM, rate as below: With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  Id., 
Note (1); with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
Id., Note (2).  The knee is a major joint.  38 C.F.R. 
§ 4.45(f) (2003).  The interplay between DC 5003, arthritis 
established by x-ray, and LOM, is further clarified in 
VAOPGCPREC 9-98 (August 14, 1998), which provides that there 
must be LOM at least to the extent of zero percent disabling 
albeit non-compensable.  Id., pp. 1-2.  This means that, 
even with x-ray evidence of arthritis, if ROM is normal and 
pain free, that is not the same as "absence of LOM" for 
purposes of qualifying for a 10 percent evaluation.

It is noted that rheumatoid arthritis as an active process 
is rated under Code 5002.  Here there is no evidence of 
activity.  In such case, ratings on residuals are to be 
undertaken.  The criteria for such rating are essentially 
similar to the limitation of motion discussion set out in 
Code 5003.  Separate ratings are not warranted as that would 
be pyramiding.  See 38 C.F.R. § 4.14.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 10 percent each for his right 
and left knee, as his disability does not more nearly 
approximate a higher evaluation.  38 C.F.R. §§ 4.3, 4.7 
(2004).  LOM on flexion of the leg of 0 to 45 degrees allows 
an evaluation of 10 percent, as also does LOM on extension 
to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2004).  
The medical evidence of record shows the veteran's right leg 
LOM on flexion to be to 112 degrees, and on extension to 2 
degrees.  The medical evidence shows the LOM of his left leg 
on flexion to be to 118 degrees and on extension to 5 
degrees.  Thus, the veteran's LOM for each knee would be 
evaluated as noncompensable if rated under the criteria for 
LOM.  Id.  Therefore, the veteran is properly evaluated 
under the rating criteria for arthritis.  See 38 C.F.R. 
§ 4.71a Codes 5260, 5261.

The Board notes the veteran's testimony of his constant pain 
and the observation of the examiner at the April 2003 
examination that the veteran's pain started at the beginning 
of each test.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board further notes that 
the examination report reflects that the examiner clearly 
distinguished the veteran's active and passive ROM and his 
ROM after fatiguing.  Thus, while the examiner observed the 
veteran to exhibit pain throughout the test, the report also 
reflects the point at which the veteran's functional use of 
each joint was impacted by pain.  That point was within the 
noncompensable range for each knee.  Specifically, the 
veteran's right knee did not actively flex beyond 112 
degrees and his left beyond 118 degrees, and he actively 
extended to less than 5 degrees on the right and to 5 
degrees on the left.

As set forth above, the allowable evaluation for 
degenerative arthritis where LOM is to a noncompensable 
degree is 10 percent, DC 5003, which is where the veteran is 
evaluated for each knee.  The medical evidence of record 
does not show a higher evaluation to be warranted, as there 
is no evidence that: the veteran experienced any occasional 
incapacitating exacerbations, Id.; LOM of the leg on flexion 
to 30 degrees or less, DC 5260, or on extension to 15 
degrees or more, DC 5261; or, that the veteran has 
manifested rheumatoid arthritis, DC 5002, as the diagnostic 
test for active rheumatoid arthritis was normal.

The June 2003 rating decision reflects that the bilateral 
factor was applied to the veteran's evaluation.  See 
38 C.F.R. § 4.26 (2004).

The record reveals that a history of falls has been given.  
Clinically this has not been confirmed.  On recent 
examination there was no history of repeated falls provided.  
More significantly there was no indication of subluxation or 
instability.  Thus, this history in the absence of clinical 
confirmation does not provide a basis for a separate or an 
increased rating.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of right knee associated with rheumatic fever 
residuals is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of left knee associated with rheumatic fever 
residuals is denied.





REMAND

The veteran testified at the travel Board that he was deemed 
eligible for benefits administered by the Social Security 
Administration (SSA).  The Board also notes the ruling and 
findings of a SSA Administrative Law Judge (ALJ) in the case 
file but not the records on which the ALJ's findings were 
based.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to obtain any records 
associated with that determination.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The veteran also indicated that there are mental 
health treatment records extant which are not associated with 
the case file.

The Board notes that the opinion of the examiner who 
conducted the April 2003 heart examination needs 
clarification.  The issue is whether any heart pathology 
shown related to pre-service rheumatic fever was in fact 
aggravated by his active service.  The examination report 
reflects that the examiner opined that it is more likely than 
not that the veteran's heart murmur is a secondary 
manifestation of in-service aggravation of his rheumatic 
fever residuals.  A heart murmur is not normally considered a 
disability unless it is indicative of some underlying organic 
heart pathology.  The Board further notes, however, that the 
examination report reflects that the diagnostic tests 
performed on the veteran do not seem reflect any active heart 
pathology to include such things as valvular dysfunction.  
Thus, the examiner's opinion is unclear given the findings of 
the examination, which necessitates a return for 
clarification.  38 C.F.R. § 4.2 (2004).  The Board needs 
assistance in determining the nature of any disability 
present as the Board is not at liberty to make a 
determination solely on the basis of the diagnostic tests.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  If the 
heart murmur results in disability, the examiner should set 
that forth for consideration.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his anxiety 
disorder or heart pathology since 1994.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should also obtain the veteran's military 
personnel records from the National 
Personnel Records Center.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above is complete the RO 
should return the case file to the 
examiner who conducted the April 2003 
heart examination and request 
clarification of his opinion (or a 
similarly situated examiner if that 
physician is unavailable).  Specifically, 
request the examiner to clarify whether 
it is as likely as not (probability of at 
least 50 percent) that the veteran 
manifested or exhibited an underlying 
heart disorder or heart disease during 
his active service.  If so, please opine 
as to whether any heart disorder or 
disease manifested in active service 
represented an aggravation by the 
veteran's active service or a natural or 
unrelated progression of the veteran's 
rheumatic fever.  The examiner also 
should be requested to render an opinion 
as to whether the results of the 
diagnostic tests reflected in the April 
2003 examination report show the veteran 
to have a current heart disorder or 
current heart disease.  If so, is it as 
likely as not that any current heart 
disorder or heart disease is a residual 
of the veteran's rheumatic fever or is an 
unrelated heart disorder or disease.  If 
the examiner opines that the veteran has 
a current heart disease or disorder, and 
that it is as likely as not a residual of 
the veteran's rheumatic fever, request 
the examiner to opine whether it 
represents an aggravation by the 
veteran's active service or a natural or 
unrelated progression of the veteran's 
rheumatic fever.  In addition, if the 
murmur reflects disability, that 
disability should be identified.  Request 
the examiner to fully explain any opinion 
rendered.  If the examiner who conducted 
the April 2003 examination is no longer 
available, please arrange for the case 
file to be referred to another examiner.  
If it is determined additional 
examination is needed to answer these 
questions, that too should be undertaken.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



